DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 8 which depends from claim 7. Claim 7 recites the same limitations as claim 10.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Wittschen (20060089077).

As to claim 1, Wittschen discloses: A device (device of figure 3), comprising: a syringe (see paragraph 0016 and figure 3); and a body (14/12) comprising one or more of an action figure, a miniaturized version of a useful article, a fanciful version of a useful article, a playful or fanciful other object (12), wherein the body includes flexible surfaces (surfaces making 14)  defining a recess (space in 14 that receives the syringe) and a slot (see figure 4) wherein the recess and the slot extend along a full length of the body between a front body end a back body end and the slot is in communication with the recess over the full length of the body (See figure 4); and wherein the syringe is separate from the body and is removably carried by the body inside the recess and wherein the syringe is exposed outside of the body by the slot over the full length of the body (see figure 3). Examiner notes the body is seen as 14, that has a playful object ontop of it. 

As to claim 2, Wittschen discloses the invention of claim 1, Wittschen further discloses: wherein the body comprises a flexible outer member (fabric of the bear) and one or more of a liquid, a gel, and particulates disposed in the flexible outer member (fabric is seen as being filled with particulates since it’s a plush bear).

As to claim 3, Wittschen discloses the invention of claim 1, Wittschen further discloses: wherein the body comprises a flexible outer member (fabric of bear).

As to claim 5, Wittschen discloses the invention of claim 1, Wittschen further discloses: wherein the syringe is fixedly received within the recess (see figures 1-3). Examiner notes the recess is seen to fixedly receive the syringe since the body stays put on the syringe when in use via the strap (see paragraph 0015). 

As to claim 6, Wittschen discloses the invention of claim 1, Wittschen further discloses: wherein the syringe includes a cylindrical barrel (see figure 3) and the recess comprises a cylindrical recess that fixedly receives the barrel (see figures 1-3).

Claims 1 and 6-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Corwin (20190030444).

As to claim 1, Corwin discloses: A device (see figure 2), comprising: a syringe (200); and a body (104/106) comprising one or more of an action figure, a miniaturized version of a useful article, a fanciful version of a useful article, a playful or fanciful other object (102), wherein the body includes flexible surfaces (see figure 4) defining a recess (defined by d) and a slot (where ends of arms meet) wherein the recess and the slot extend along a full length of the body between a front body end a back body end and the slot is in communication with the recess over the full length of the body (see figure 3-4); and wherein the syringe is separate from the body and is removably carried by the body inside the recess and wherein the syringe is exposed outside of the body by the slot over the full length of the body (see figures 1-4).

As to claim 6, Corwin discloses the invention of claim 1, Corwin further discloses: wherein the syringe includes a cylindrical barrel (see figures 1-4) and the recess comprises a cylindrical recess that fixedly receives the barrel (see figures 1-4).

As to claim 7, Corwin discloses the invention of claim 6, Corwin further discloses: wherein the syringe includes a tip (tip of needle, see figure 2) at a first end and a plunger (back end) at a second end opposite the first end (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4, 9 and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Corwin (20190030444) in view of Maki Risaliti (6,826,317).

As to claims 3-4, Corwin disclose the invention of claim 1, Corwin fails to directly disclose: (claim 3) wherein the body comprises a flexible outer member or (claim 4) wherein one or more of a freezable liquid and a freezable gel is disposed in the flexible outer member. 
In the same field of endeavor, namely child comforting devices, Maki Risaliti discloses a similar child comforting device including a body with a flexible outer member (ears see figure 4a) and one or more of a freezable liquid and a freezable gel disposed in the flexible outer member (liquid 43 is capable of being frozen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bear toy used in Corwin to include the teething ear structure of Maki Risaliti to enable the toy to serve as a teething element for a child. 

As to claim 9, Corwin discloses: A device (see figures 1-5), comprising: a syringe (200); and a body (104/102) comprising one or more of an action figure, a miniaturized version of a useful article, a fanciful version of a useful article, a playful or fanciful other object (102), and wherein the body includes a recess (passage in 104) extending along the length of the body wherein the syringe is carried in the recess and is separate from the body (see figures 1-5); and wherein the syringe includes a cylindrical barrel (see figures 1-5) and the body includes a cylindrical recess that fixedly receives the barrel (see figures 1-5).
Corwin fails to directly disclose: wherein the body comprises a flexible outer member and one or more of a freezable liquid and a freezable gel disposed in the flexible outer member.
In the same field of endeavor, namely child comforting devices, Maki Risaliti discloses a similar child comforting device including a body with a flexible outer member (ears see figure 4a) and one or more of a freezable liquid and a freezable gel disposed in the flexible outer member (liquid 43 is capable of being frozen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bear toy used in Corwin to include the teething ear structure of Maki Risaliti to enable the toy to serve as a teething element for a child. 

As to claim 12, Corwin disclose the invention of claim 1, Corwin fails to directly disclose: wherein the body comprises a teething device.
In the same field of endeavor, namely child comforting devices, Maki Risaliti discloses a similar child comforting device including a bear toy comprising a teething device (ears see figure 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bear toy used in Corwin to include the teething ear structure of Maki Risaliti to enable the toy to endure and serve as a teething element for a child. 

As to claim 13, the combination of Corwin and Maki Risaliti discloses the invention of claim 9 the combination further discloses: wherein the body comprises a teething device (ears of combined device are teething devices). 

Claim(s) 8-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Corwin (20190030444) in view of Drozdowski (20130331000).

As to claim 8, Corwin discloses the invention of claim 7, Corwin fails to directly disclose: wherein the body comprises a flexible outer member and one or more of a liquid, a gel, and particulates disposed in the flexible outer member.
In the same field of endeavor, namely child comforting devices, Drozdowski discloses a similar child comforting device including a body with a flexible outer member (outer surface of bear) and one or more of a liquid and a freezable gel disposed in the flexible outer member (paragraph 0007 includes liquid with particulates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bear design of Corwin that serves to comfort a child, for the liquid filled bear of Drozdowski since these bear toys perform the same function of comforting a child. Simply substituting one bear toy for another would yield the predicable result of allowing a user to comfort a child. See MPEP 2143.


As to claim 9, Corwin discloses: A device (see figures 1-5), comprising: a syringe (200); and a body (104/102) comprising one or more of an action figure, a miniaturized version of a useful article, a fanciful version of a useful article, a playful or fanciful other object (102), and wherein the body includes a recess (passage in 104) extending along the length of the body wherein the syringe is carried in the recess and is separate from the body (see figures 1-5); and wherein the syringe includes a cylindrical barrel (see figures 1-5) and the body includes a cylindrical recess that fixedly receives the barrel (see figures 1-5).
Corwin fails to directly disclose: wherein the body comprises a flexible outer member and one or more of a freezable liquid and a freezable gel disposed in the flexible outer member.
In the same field of endeavor, namely child comforting devices, Drozdowski discloses a similar child comforting device including a body with a flexible outer member (outer surface of bear) and one or more of a freezable liquid and a freezable gel disposed in the flexible outer member (liquid described in paragraph 0007 is capable of being frozen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bear design of Corwin that serves to comfort a child, for the liquid filled bear of Drozdowski since these bear toys perform the same function of comforting a child. Simply substituting one bear toy for another would yield the predicable result of allowing a user to comfort a child. See MPEP 2143.


As to claim 10, the combination of Corwin and Drozdowski  discloses the invention of claim 8, Corwin further discloses: wherein the syringe includes a tip (tip of needle, see figure 2) at a first end and a plunger (back end) at a second end opposite the first end (see figure 2).

As to claim 11, the combination of Corwin and Drozdowski discloses the invention of claim 9 the combination further discloses: wherein the body comprises particulates disposed in the flexible outer member (see paragraph 0007 of Drozdowski). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771